FILED
                             NOT FOR PUBLICATION                           DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BRIAN A. SMITH,                                  No. 12-17768

                Plaintiff - Appellant,           D.C. No. 2:11-cv-01410-EFB

  v.
                                                 MEMORANDUM*
RANDY GROUNDS, Warden; et al.,

                Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                  Edmund F. Brennan, Magistrate Judge, Presiding**

                           Submitted November 19, 2013***

Before:         CANBY, TROTT, and THOMAS, Circuit Judges.

       Former California state prisoner Brian A. Smith appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Smith consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
defendants violated his Eighth and Fourteenth Amendment rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000). We affirm.

      The district court properly dismissed Smith’s action because Smith failed to

allege sufficient facts in his Fourth Amended Complaint showing that defendants

violated his constitutional rights. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(a plaintiff must allege facts that “allow[] the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged”); see also Sandin

v. Conner, 515 U.S. 472, 483-84 (1995) (protected liberty or property interest only

arises under Due Process Clause when a restraint imposes an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life”); Farmer v. Brennan, 511 U.S. 825, 837 (1994) (for a deliberate indifference

claim, “the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the

inference”); Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (elements for

supervisory liability under § 1983).

      We do not consider allegations raised for the first time on appeal. See




                                           2                                    12-17768
Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                         3                               12-17768